DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
Status of Claims
	The office action is in response to amendment filed on 10/17/2022 in which claims 1-11 are canceled and claims 12-18 were presented for examination. 
Response to Arguments
applicant’s amendment filed on 10/17/2022, with respect to the rejection(s) of claim(s) 12-18 have been fully considered and, the search has been updated and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 
Applicant’s arguments, see page 5, filed on 10/17/2022, with respect to Claim objection of claims 5-10 have been fully considered and are persuasive. The claim objection has been withdrawn.

Applicant’s claim amendment filed on 10/17/2022 overcomes the 112 rejection of claims 5-10. Claim Rejections - 35 USC § 112 has been withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites limitation of “acute angle” which lacks antecedent basis in the written specification. For purpose of examining “acute angle” is considered as “any angle that is less than 90 degree”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusco et al. (US 6857205 B1)
Regarding claim 12,  Fusco discloses a sole for an athletic shoe, wherein: said sole includes a heel region, a midfoot region, a forefoot region and a toe portion, in succession from a heel rear end of said heel region to a toe front end of said toe portion (See Annotated Fig 1 below) ; said sole has a sole upper surface on an upper side thereof and a sole lower surface on a lower side thereof, a path length (L) is defined along said sole upper surface as measured from a rearward end of said sole upper surface proximate said heel rear end to a forward end of said sole upper surface proximate said toe front end (See Annotated Fig 1 below, L is the length from St (toe front end) to Se (heel rear end)); a first midfoot position is defined on said sole upper surface at a first path length that measures in a range from (0.4 x L) to (0.6 x L) from said rearward end toward said forward end (See Annotated Fig 1 below, L of 40%-60%, Sm1); a second midfoot position is defined on said sole upper surface at a second path length that measures in a range from (0.3 x L) to (0.5 x L) from said rearward end toward said forward end (See Annotated Fig 1 below, L of 30%-50%, Sm2), and said second midfoot position is disposed in the rear of said first midfoot position; a forefoot position is defined on said sole upper surface at a path length that measures (0.7 x L) from said rearward end toward said forward end (See Annotated Fig 1 below, L of 70%, Sf); and a heel position is defined on said sole upper surface at a path length that measures (0.16 x L) from said rearward end toward said forward end (See Annotated Fig 1 below, heel region); in a horizontal orientation of said sole in which said sole upper surface at said heel region is disposed in parallel to a horizontal plane, wherein; a sole ground-contact point that contacts said horizontal plane is defined at a point on said sole lower surface vertically below said first midfoot position; said sole lower surface includes a downwardly convexly curved surface extending from said forefoot region to said sole ground-contact point (See Annotated Fig 1 below) ; a sole midfoot-off point that is away from and disposed above said horizontal plane is defined at a point on said sole lower surface vertically below said second midfoot position (See Annotated Fig 1 below, Sm1’); a sole heel-off point that is away from and disposed above said horizontal plane is defined at a point on said sole lower surface vertically below said heel position (See Annotated Fig 1 below, Sh’). a vertical sole thickness at said second midfoot position is greater than or equal to a vertical sole thickness at said first midfoot position (See Annotated Fig 1 below, m2>m1); a vertical sole thickness at said first midfoot position is greater than or equal to a vertical sole thickness at said forefoot position and at a vertical sole thickness at said heel position (See Annotated Fig 1 below, Sm1>Sh’); a first angle is defined as an acute angle  that a line extending from said first midfoot position to said heel position forms with said horizontal plane(See Annotated Fig 1 below, Angle 2); and a second angle is defined as an acute angle that a line extending from said sole ground-contact point to said sole heel-off point forms with said horizontal plane, and said second angle is greater than or equal to said first angle (See Annotated Fig 1 below, Angle 1). 
First of all, Examiner respectfully notes that the term “region/portion, position” is very broad and merely means "any large, indefinite, and continuous part of a space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).
    PNG
    media_image1.png
    562
    947
    media_image1.png
    Greyscale

Annotated Fig 1 of Fusco
Regarding claim 13,  Fusco discloses the limitation of claim 12 as described above and further discloses wherein said sole lower surface is gradually separated and extends diagonally upwardly from said horizontal plane from said sole ground-contact point to said sole midfoot-off point (See Annotated Fig 2 below); and said sole upper surface extends diagonally upwardly from said first midfoot position (See Annotated Fig 2 below, See Sm1); to said second midfoot position (See Annotated Fig 2 below, See Sm2) and more steeply than said sole lower surface from said sole ground-contact point to said sole midfoot-off point (See Annotated Fig 2 below, Sm1’ and Sm2’, see exact point of Annotated Fig 1 above). 

    PNG
    media_image2.png
    492
    755
    media_image2.png
    Greyscale

Annotated Fig 2 of Fusco
Regarding claim 14, Fusco discloses the limitation of claim 12 as described above and further discloses wherein said sole lower surface includes a downwardly convexly curved surface from said forefoot region to said sole midfoot-off point, and said sole upper surface includes an upwardly convexly curved surface from said first midfoot position to said second midfoot position (See Annotated Fig 1 and 2 above on upper surface)

Regarding claim 15, Fusco discloses the limitation of claim 12 as described above and further discloses, wherein a vertical sole thickness at said toe front end (St) of said toe portion is less than or equal to one-half of a vertical sole thickness at said forefoot position (Sf). (See Annotated Fig 3 below St of t is less than or equal to Sf of f) 
    PNG
    media_image3.png
    364
    713
    media_image3.png
    Greyscale

Annotated Fig 3 of Fusco
Regarding claim 16, Fusco discloses the limitation of claim 12 as described above and further discloses wherein a vertical sole thickness at said forefoot position is less than a vertical sole thickness at said heel position (See Annotated Fig 4 below, Sf of f is less than Sh of h)

    PNG
    media_image4.png
    358
    713
    media_image4.png
    Greyscale

Annotated Fig 4 of Fusco

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fusco (US 6857205 B1) in view of Korean inventor (KR)(KR200418896Y1).
Regarding claim 17,  Fusco discloses the limitation of claim 12 as described above, further discloses sole comprises a sole body (Fig 1, #120); however failed to disclose wherein said sole comprises a plate that is disposed in said sole body and that extends in a longitudinal direction; wherein said plate includes a plate front end, a plate rear end, and a plate mid- portion extending between said plate front end and said plate rear end; and wherein said plate front end is disposed below a sole thickness centerline at said forefoot region, said plate rear end is disposed above said sole thickness centerline at said heel region, and said plate mid-portion crosses said sole thickness centerline at said midfoot region.  
KR discloses a sole comprises a plate that is disposed in said sole body and that extends in a longitudinal direction; wherein said plate includes a plate front end, a plate rear end, and a plate mid-portion extending between said plate front end and said plate rear end; wherein said plate front end is disposed below a sole thickness centerline (See Annotated Fig 5 below) at said forefoot region, said plate rear end is disposed above said sole thickness centerline at said heel region, and said plate mid-portion crosses said sole thickness centerline at said midfoot region (Annotated Fig 5 below). 



    PNG
    media_image5.png
    373
    766
    media_image5.png
    Greyscale

Annotated Fig 5 of (KR200418896Y1)
Fusco and KR are considered analogous art to the claimed invention because they are in the same field of endeavor, footwear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole body of Fusco to incorporate the teachings of KR by including a plate in the sole body in order to handle compression that is caused by movement of the foot while running and provide a stronger pressing force to the surface of the sole body.
Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Fusco (US 6857205 B1) in view of Korean inventor (KR200418896Y1) and Auger(US20080010863A1). 
Regarding claim 18,  Fusco as modified discloses the limitation of claim 17 above, however failed to discloses wherein said plate includes a bulged portion protruding vertically in at least a part of a region of said sole and extending longitudinally between second midfoot position and said forefoot position. 
Auger discloses a plate (refer to annotated Fig 6 below, #104) having a bulged portion protruding vertically in (refer to annotated Fig 6, plate 104, Arc 108, #124 lateral portion and #868, ⁋ 78-79, 14-115) at least at a part of a region of the sole extending longitudinally between said second midfoot position (refer to annotated Fig 6 below, Sm2) and said forefoot position (refer to annotated Fig 6 below, Sf). 
Fusco as modied and Auger are considered analogous art to the claimed invention because they are in the same field of endeavor, footwear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Fusco as modified to incorporate the teachings of Auger by including a bulged portion in order to handle the stress, elongation and compression that is caused by movement of the foot while running.

    PNG
    media_image6.png
    656
    508
    media_image6.png
    Greyscale

Annotated Fig-6 of Auger

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-US 20160278476 A1 by Stien discloses an article of footwear having a tapered heel in part defining an impact point associated with a padded impact zone which first strikes a surface upon a foot plant and a plate embedded within a sole of the article such that the plate supports the heel of the sole from flexing or collapsing, the impact point positioned anterior a pivot point of the wearer's ankle. In one aspect the plate avoids positioning at a lateral midfoot area of the sole to allow for impact zone padding and promotes avoiding or reducing heel strike forces when walking or running.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SALLY HADEN/Primary Examiner, Art Unit 3732